DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 8, 9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2018/0041779 and hereafter referred to as “Zhang”) in view of Taquet et al ( Non-CE5: Complementary results of tests CE5-3 on NonLinear ALF, JVET-N0243. Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG – See IDS filed 01/06/2022). 
Regarding Claim 1, Zhang discloses an image decoding method performed by a decoding apparatus, the method including: 
obtaining image information including adaptive loop filter (ALF) information and prediction mode information from a bitstream (Page 7, paragraph 0079-0080, Figure 2B); 
deriving prediction samples for a current block based on the prediction mode information (Page 7-8, paragraph 0082); and 
generating reconstructed samples based on the prediction samples (Page 8, paragraph 0086), wherein: 
the ALF information and information for a chroma component of the current block (Figure 20); and modified reconstructed samples for the chroma component of the current block are generated based on the ALF  inforamiton and information (Page 8, paragraph 0086-0088, Figure 15, Figure 20).
Zhang is silent on the ALF information including alternative filter information for a chroma component.
Taquet discloses the ALF information includes alternative filter information for a chroma component of the current block (Page 1-2, Section 1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhang to include the missing limitation as taught by Taquet in order to cap the difference between the values used during the ALF filtering process (Page 1, first paragraph of Section 1) as disclosed by Taquet.
Regarding Claim 8, Zhang discloses a video encoding method performed by an encoding apparatus, the method including: 
determining a prediction mode of a current block, and deriving prediction samples based on the prediction mode (Page 6, paragraph 0066); 
generating reconstructed samples based on the prediction samples (Page 7, paragraph 0077); 
generating adaptive loop filter (ALF) information on the reconstructed samples (Page 7, paragraph 0077-0078); and encoding image information including the ALF information and the prediction mode information (Page 7, paragraph 0077-0078), wherein the ALF information and information for a chroma component of the current block (Page 6, paragraph 0071).  
Zhang is silent on the ALF information including alternative filter information for a chroma component.
Taquet discloses the ALF information includes alternative filter information for a chroma component of the current block (Page 1-2, Section 1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhang to include the missing limitation as taught by Taquet in order  to cap the difference between the values used during the ALF filtering process (Page 1, first paragraph of Section 1) as disclosed by Taquet.
	Regarding Claim 2 and 9, Zhang and Taquet disclose all the limitations of Claim 1 and 8 respectively.  Taquet discloses wherein the alternative filter information includes information on a number of alternative filters for the chroma component of the current block, absolute value information of coefficients included in the alternative filters for the chroma component of the current block, and sign information of coefficients included in the alternative filters for the chroma component of the current block (Page 1-2, Page 4-5, Section 2.2-2.3). See motivation above.  
Regarding Claim  7 and 14, Zhang and Taquet disclose all the limitations of Claim 1 and 8 respectively.  Taquet discloses wherein the image information includes information on ALF clipping, and the information on ALF clipping includes a flag indicating whether clipping is applied to the chroma component of the current block and clipping index information indicating a clipping value (Page 4). See motivation above.  
Regarding Claim 15, Zhang discloses a non-transitory computer-readable storage medium storing a bitstream generated by a method  includes:
determining a prediction mode of a current block (Page 6, paragraph 0066-0071), and deriving prediction samples based on the prediction mode (Page 6, paragraph 0066-0071); 
generating reconstructed samples based on the prediction samples (Page 7, paragraph 0077); 
generating adaptive loop filter (ALF) information on the reconstructed samples (Page 7, paragraph 0077-0078); and encoding image information including the ALF information and the prediction mode information (Page 7, paragraph 0077-0078), wherein the ALF information and information for a chroma component of the current block (Page 6, paragraph 0071).  
Zhang is silent on the ALF information including alternative filter information for a chroma component.
Taquet discloses the ALF information includes alternative filter information for a chroma component of the current block (Page 1-2, Section 1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhang to include the missing limitation as taught by Taquet in order to cap the difference between the values used during the ALF filtering process (Page 1, first paragraph of Section 1) as disclosed by Taquet.

Claims 3-6, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Taquet as applied to claims 2 and 9 above, and further in view of Chen et al (US 2021/0368205 and hereafter referred to as “Chen”).
Regarding Claim 3 and 10, Zhang and Taquet disclose all the limitations of Claim 2 and 9 respectively.  Taquet discloses wherein the alternative filter information includes index information of an alternative filter for the chroma component of the current block (Page 4-5, Sections 2.2-2.3).  See motivation above.  The combination is silent on the index information of the alternative filter is based on truncated rice binarization.  Chen discloses the index information of the alternative filter is based on truncated rice binarization (Paragraph 0095-102).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitation as taught by Chen in order to minimize or avoid degradation to video quality (Page 1, paragraph 0005) as disclosed by Chen.
Regarding Claim 4 and 11, Zhang, Taquet and Chen disclose all the limitations of Claim 3 and 10 respectively.  Chen discloses wherein a maximum value (cMax) of the index information of the alternative filter is equal to a value that is one less than the number of alternative filters for the chroma component of the current block, and the truncated 3Application No.: TBADocket No.: 8736.02616.US20 rice binarization is performed based on a rice parameter (cRiceParam) value of 0 (paragraph 0095, Table 5).  Same motivation as above.
  Regarding Claim 5 and 12, Zhang, Taquet and Chen disclose all the limitations of Claim 3 and 10 respectively.  Chen discloses wherein: bins of a bin string for the index information of the alternative filter are entropy- encoded based on a context model; the context model for the bins of the bin string with respect to the index information of the alternative filter is determined based on a context index increment for the bins; and the context index increment is determined based on the chroma component of the current block  (paragraph 0095, Table 5).  Same motivation as above. 
Regarding Claim 6 and 13, Zhang, Taquet and Chen disclose all the limitations of Claim 5 and 12 respectively.  Chen discloses wherein the context index increment derived when the chroma component of the current block is cb is different from the context index increment derived when the chroma component of the current block is cr (paragraph 0095, Table 5).  Same motivation as above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        

April 6, 2022